DETAILED ACTION
This communication is a first office action on the merits. Claims 8-16, as filed are currently pending and have been considered below.

Election/Restrictions
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2022. The elected embodiment Species A as disclosed does not include a slot and coin-shaped structure that fits through that slot as described in claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 describes wherein the internal chamber is inaccessible when the door is closed. However, the original disclosure in paragraph 38, line 5 only describes wherein “the internal chamber is covered and hidden” when the door is closed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowland et al. (US 8,689,364).
Regarding claim 13, Rowland et al. discloses an apparatus comprising:
a belt member (105) having a first end, a second end, and an inner surface (104), wherein a portion of the inner surface positioned about the second end has a series of teeth (109);
a buckle system, the buckle system including a ratchet assembly (161) configured to engage the series of teeth on the belt member, a clamp mechanism (135) configured to clamp onto the first end of the belt member to removably engage the belt member with the buckle system, and an internal cavity (Figs. 7 and 8 as shown) defined by a space between a front door (145) and an inner cavity wall (171); and
a divot repair tool (177, the device as shown can be used to repair a divot) that is sized to fit within the internal cavity.

Regarding claim 14, Rowland et al. further discloses wherein the front door is movable between an open position (Fig. 7 as shown) and a closed position (Fig. 1 as shown), wherein when the front door is in the open position, the internal cavity is accessible and when the front door is in the closed position, the internal cavity is inaccessible (Figs. 1 and 7 as shown).

Regarding claim 15, Rowland et al. further disclose a retaining member (175) positioned within the internal cavity, the retaining member configured to retain the divot repair tool within the internal cavity.

Regarding claim 16, Rowland et al. further disclose wherein the retaining member is a magnet (Column 6, lines 42-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677